News Release AGL Resources reports second quarter 2013 earnings · Second quarter 2013 diluted GAAP EPS of $0.41 versus second quarter 2012 diluted GAAP EPS of $0.28 and second quarter 2012 adjusted EPS of $0.30, which excludes Nicor merger-related expenses · First six-months 2013 diluted GAAP EPS of $1.72 versus first six-months 2012 diluted GAAP EPS of $1.40 and first six-months of 2012 adjusted EPS of $1.47, which excludes Nicor merger-related expenses · Slightly colder-than-normal weather contributed $0.05 of additional EPS for the first six-months of 2013 compared to normal; year-over-year, the weather impact was $0.18 due to record warmth in 2012 that resulted in lower operating margin · Sale of Compass Energy contributed $0.04 to diluted EPS in second quarter 2013 · Expect full-year 2013 diluted EPS to benear the high end of previously established guidance range of $2.50 - $2.70 ATLANTA, July 31, 2013 AGL Resources Inc. (NYSE: GAS) today reported second quarter 2013 net income attributable to AGL Resources Inc. of $49 million, or $0.41 per basic and diluted share. Earnings before interest and taxes (EBIT) for second quarter of 2013 were $129 million. For the first six months of 2013, net income attributable to AGL Resources Inc. was $203 million, or $1.72 per basic and diluted share. EBIT for the first six months of 2013 was $433 million. Second quarter 2013 Six months 2013 Diluted EPS 2Q13 2Q12 Variance YTD-13 YTD-12 Variance GAAP (1) $ Adjusted to exclude 2012 merger-related costs (2) $ Adjusted to exclude wholesale services (1) $ Sale of Compass Energy generated diluted EPS of $0.04 for the three and six months ended June 30, 2013. A reconciliation of these non-GAAP measures to GAAP financial measures can be found at the end of this release. “We continued to demonstrate solid performance through the second quarter of the year. Building on an excellent first quarter, we reported year-over-year gains in all business segments through June, with the exception of midstream operations which remains hampered by low natural gas price volatility,” said Andrew W. Evans, executive vice president and chief financial officer of AGL Resources Inc. “Through the first six months of the year, consolidated EBIT increased by $67 million, an 18% improvement compared to the same period last year. After normalizing for last year’s record warm weather as well as the gain on our sale of Compass Energy in the second quarter, we still recorded an EBIT improvement of $22 million due primarily to ongoing infrastructure investment and effective expense management.” 1 John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources said, “The stage is set for a strong second half of the year. We have executed a weather hedge related to Nicor Gas which significantly mitigates our weather exposure in Illinois during the fourth quarter. In addition, several key legislative and regulatory outcomes in Georgia, Illinois and New Jersey are expected to extend our platform of prudent and robust capital deployment across our utilities. The investments we are making in our regulated business, as well as two opportunistic acquisitions at our retail businesses, position us well for stable growth in our two largest operating segments.” Somerhalder continued, “Given our solid results through the first six months and our outlook for the second half of the year, we now expect to achieve diluted earnings per share near the high end of our guidance range of between $2.50 and $2.70 on a consolidated basis.While we continue to track in line with our targets for the wholesale services segment, consolidated GAAP results can be impacted by mark-to-market accounting related tochanges in natural gas prices and storage and transportation spreads in this segment.” Second Quarter and Six-Months 2esults by Segment (in millions) 2Q13 EBIT 2Q12 EBIT Variance % 2ontribution 6-mos 2013 EBIT 6-mos 2012 EBIT Variance % 2ontribution Distribution operations $ $ $
